Title: To John Adams from Turell Tufts, 8 August 1800
From: Tufts, Turell
To: Adams, John



Sir,
Paramarter Augt 8. 1800

I think it proper to inform you personally that having recd. a Newspaper containing, an Account of the dismissal of Mr Pickering and the resignation of McHenry, as well as the nomination of Mr Marshall & Mr Dexter to fill their places I imagined it would be well with for me to communicate these important changes in Office to His Execley the Govr. and to Genl Magan. as the treatment of Americans here—rather indicated expectation of war & as the knowledge of it Communicated by me would Gather my impressions—and not an impression which these changes would naturally make on the mind of an Englishman, judging of the Political character of the Gentlemen displaced.—I accordingly waited on the Govr. & communicated the event—and was immediately asked with much earnestness the cause of the changes and what would be the Consequences, & Particularly whether the Politics of the President had changed. I answered that as the facts were only Stated without any remark,—it was impossible for me to conjecture the cause, but concurred, as I observed there were no terms or indications of disgrace in the dismissals, that the cause must be found in differences of opinion in regard to some political measures: that the nomination of their successors proved that the Politics of the President were not essentially changed; and that one count—the disbanding of the Army—exhibited in a Strong light his Confidence that there was a Prospect of the UStates being at Peace with all the world and that her differences with France—as well as with Great Britain were near an end: and also that these changes, served to ensure the Re-Election of the President. It is not more strange than true that there are People among Englishmen and in Office some who have an imagination that the people of the UStates will one day return to the allegiance of Great Britain, and who see with much gratification the dissention among the Chiefs of our Nation, & hear with a high Zest of the violent exertions at important Elections. I therefore considered it proper that the Govr. should receive a knowledge of these changes from me—and in such a manner as to give its Proper influence—
I expect soon to go to England where I shall close my Commercial Concerns of this place. It is impossible for me to remain here any longer to do business—for I shd. be enclined as well as my friends by their machinations I shall make myself known to Mr King—by whom I should like to be employed—or by any other of our Ministers or as a Consul in France. If you Sir—think I have been sufficiently faithful in my Office here—I know your justice too well not to have confidence that you will employ me elsewhere—in a station for which I am qualified
I am Sir with the greatest respect / Your Most Obedt Servant

Turell Tufts.